' _ . \ ' U\,Lg LQ§ 02 03
' * §§§§%Y§§YMS
'w_R-41,625-03 JUN 08 2015

TEXAS COURT OF CRIMINAL APPEALS _ 1
, AF@@%A@@SH,©H@W<

Ex parte In the 204 Judicial
Lamont Earl Epinger ' District Court
v Dallas County, Texas
Re: W93-3l914-Q(B)

 

APPLICANT'S OBJECTION TO THE STATE'S ORDER

To the Honorable Judge of said court:

Now comes Applicant Lamont Earl Epinger pro se, by way of objection to the State's order
finding no controverted, previously, unrelolved factual issues requiring a hearing for the
following reasons. ' 0

(1) The State'storder under writ no. W93-319140(A) and no. W93-21553Q(B) failed to base'

vits denial on the standards set out in the doctrine of Laches or the Common-Law doctrine

of Laches due to the lapse of time. As alleged bylthe respondent in its original answer,
which Applicant asserts that such findings is contrary in the light of ex parte Alberto

398 S.W.3d. 206 (Tex. Crim. App. 2013) becasue the State has failed under the Texas Common-
Law of Laches which typically requires proof by a preponderance of the eviddnec of two n
elements: unreasonable delay by the opposing party and prejudice resulting from the delay
whcih the respondent in its original answer only made an outcry and by no means meet the
two elements under the Texas Common-Law doctrine as set out in ex parte Alberto 398 S.W.3d.
206 (Tex. Crim. App. 2013). Therefore, it would be_both unreasonable in the light of the
facts asserted by the respondent intits original answer and contrary to the holding in ex
parte Alberto, to adopt these findings.

(2) Applicant further asserts that Aplicant has made and supported a strong convincing
showing of actual innocence in the light of McQuiggens v. Perkins 133 Sct. 1924 (2013) to
overcome limitation Id at 1934- 35. Also in light of Bunsley v. U S 118 sct. 1604 (1998);
Schlup v. Delo 513 U.S. 296, 327-27 115 Sct. 851. 130 L.Ed.2d. 808 (1995) based on a mis-
statement of Law which Applicant alleges that he was truly prejudiced by an admonishment
by the court that if he was sentenced and convicted by the court he would serve no less
than- 2 yrs. and no more than 30 yrs. whcih Applicant asserts that such admonishment led

Applicant believe the Judoe would only sentence him to 2. o 30 yrs. when in fact he faced

(l)

5 to 99 years to life therefore rendering Applicants unknowingly and involuntary. Mitschke
v. State 129 S.Ws3d. at 136 (Tex. Crim. App. 2004). However the court allegevthat such
admonishment was correct and admonishments on parole eligibility which Applicant asserts,
is unreasonable becaude during such admonishment the State never made any reference to what
the admonishment pertained to. Therefore Applicant was truly misled and harmed by the mis-
statement of Law.

(3) Applicant further asserts that he has made and supported the allegations that hsi
trial counsel providedc Applicant with erroneous advice in regards to his selection to
punishment before the court was best;from the court in an attempt to receive or have any
chance at the relieving probation for the offenses of aggravated robbery with the use of
a deadly weapon as supported with new discovered evidence that was attached in Applicant
attached exhbit (1) which was a letter from trial counsel reflecting such erroneous advice,
because the trial court was barred from placing Applicant on probation due to the invole-
ment of a deadly weapon as set out in ex parte Battle 817 S.W.Zd. 81 (Tex. Crim. App. 1991)
and Tex. Code Crim. Proc; Art. 42.12 §3g(A)(2) therefore rendering Applicant!s plea invol-
untary in lightof ex parte Wilson 724 S.W.2d. 72. 73 (Tex. Crim. App. 1957) and counsel
advice erroneous in as set out in Hill v§ Lockhart 474 U.S. 52. 106 Sct. 366. 369. 88 L. Ed.
2d. 203 (1985).

(4) Applicant asserts taht the State has committed a reversable error in light of ex
parte Jones 367 S.W.3d. 696 (Tex. Crim. App. 2012) because it failed to enter a facts finding
and conclusion of Law address Applicant's allegations.

Applicant further asserts that it would be unreasonable and contrary to ex parte Adams
768 S.W.Zd, 281 (Tex. Crim. App.) for the T.C.C.P. to adopt the order of the trial court.
Also Applicant should also be allowed to overcome Tex. Code Crim. Proc. Art. 11. 07 4(A)
in the light of Bousley v. U. S. /McQuiggens v. Perkins. Such denial would be contrary to

above cited case aw.

Prayer

Applicant pray that the court would issue an order on remand for the State Cort to make

.a finding of fact and conclusion of law addressing all Applicant's allegations.
'CERTIFICATE OF SERVICE

I, Lamont Earl Epinger, T. D. C. J. -ID #674574, being presently incarcerated in the insti-

tutional Division of the Texas Department of Criminal Justice, declare under penalty of

(2)

perjury that the foregoing is true and correct.

Executed on `Tlay,e_ H , 2015

im,513 U.S. 296, 327-27 115 Sct. 851. 130 L.Ed.2d. 808 (1995) based on a mis-
statement of Law which Applicant alleges that he was truly prejudiced by an admonishment
by the court that if he was sentenced and convicted by the court he would serve no less

than-2 yrs. and no more than 30 yrs. whcih Applicant asserts that such admonishment led

eer>#l"eetbelleveeee,Jee,ee.¢e'ez_li&d,-eel.»¥~_eeet_eeee_-;eise;ee ?,»-._.e_e 30 Yre- when in feet he feeee

'(1)

 

5 to 99 years to life therefore rendering Applicants unknowingly and involuntary. Mitschke
v. State 129 S.W.3d. at 136 (Tex. Crim. App. 2004). However the court allege that such
admonishment was correct and admonishments on parole eligibility which Applicant asserts,
is unreasonable becaude during such admonishment the State never made any reference to what

the admonishment pertained to. Therefore Applicant was truly misled and harmed by the mis-

statement of Law.
(3) Applicant further asserts that he has made and supported the allegations that hsi

trial counsel providedc Applicant with erroneous advice in regards to his selection to
punishment before the court was best.from the court in an attempt to receive or have any
chance at the relieving probation:for.the.offenses of aggravated robbery with the use of

a deadly weapon as supported with new discovered evidence that was attached in Applicant
attached exhbit (l) which was a letter from trial counsel`reflecting such erroneous advice,
because the trial court was barred from placing Applicant on probation due to the invole-
ment of a deadly weapon as set out in ex parte Battle 817 S.W.2d. 81 (Tex. Crim. App. 1991)
and Tex. Code Crim. Proc¢ Art. 42.12 §3g(A)(2) therefore rendering Applicant?s plea invol-
untary in lightof ex parte Wilson 724 S.W.2d. 72. 73 (Tex. Crim. App. 1957) and counsel
advice erroneous in as set out in Hill v. Lockhart 474 U.S. 52. 106 Sct. 366. 369. 88 L.Ed.
'2a; 203 (1935).

(4) Applicant asserts taht the State has committed a reversable error in light of ex
parte Jones 367 S.W.3d. 696 (Tex._Crim. App. 2012) because it failed to enter a facts finding
and conclusion of Law address Applicant's_allegations.

Applicant further asserts that it would be unreasonable and contrary to ex parte Adams
'768 S.W. 2d. 281 (Tex. Crim. App. ) for the-T. C. C. P. to adopt the order of the trial court.
Also Applicant should also be allowed to overcome Tex. Code Crim. Proc. Art. ll. 07 4(A)
in the light of Bousley v. U. S. /McQuiggens v. Perkins. Such denial would be contrary to

above cited case aw.

Prayer

Applicant pray that the court would issue an order on remand for the State Cort to make

.a finding of fact and conclusion of law addressing all Applicant's allegations.
v CERTIFICATE OF SERVICE

I, Lamont Earl Epinger, T. D. C. J. ~ID #674574, being presently incarcerated in the insti-

tutional Division of the Texas Department of Criminal Justice, declare under penalty of

(2)

perjury that the foregoing is true and correct.

Executed on `:)’